Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde (8,893,053) in view of Lavi (2014/0200740).

Regarding claim 1, Hyde a method comprising: 
identifying that an electronic device is in a vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); 
in response to the identification, causing the electronic device to operate in a limited input mode (col. 5, lines 2-6, “limiting or disabling one or more functions of the mobile device”); 
receiving input from a user at an application of the electronic device (FIG. 6, “70”, “detect a trigger condition for testing an ability of a user to engage in tactile interaction with the mobile device”); 
determining that the user input corresponds to a first input type (FIG. 6, “74”, “determine whether the user tactilely manipulates the mobile device in accordance with the sequential order..”); 
(FIG. 6, “76”, “responsive to determining that the user does not tactilely manipulate the mobile device in accordance with the sequential order..).
Hyde does not explicitly disclose prompting the user to provide input of a second input type that corresponds to the limited input mode.
Lavi teaches prompting the user to provide input of a second input type that corresponds to the limited input mode (¶0021, “Microphone 32 provides audio input to the telematics unit to enable the driver or other occupant to provide voice commands and carry out hands-free calling via the wireless carrier system 14”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate promoting the user to provide input according to the second input type as taught by Lavi for the purpose of improving the safety of the driver while using the mobile device when vehicle is in motion. 
Regarding claim 2, Hyde discloses receiving a user instruction to activate the application of the electronic device (FIG. 6, “70”); 
identifying that the user is inside the vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); and 
modifying a functionality of the application to correspond to the limited input mode (FIG. 6, “76”).  
Regarding claim 3, Hyde discloses identifying that at least one functionality of the application requires touch input to enter text; and 
modifying the at least one functionality to cause the application to accept only verbal input and not touch input while in the limited input mode (col. 2, lines 1-4).  
(col. 10, lines 61-62), further comprising disabling the touch-based control (FIG. 6, “76”, col. 11, lines20-28).  
Regarding claim 5, Hyde discloses comprising replacing the touch-based control with a verbal prompt indicator, the verbal prompt indicator indicating to the user that the electronic device is actively receiving cognitive voice input (col. 11, lines 41-46). 
Regarding claim 9, Hyde discloses an electronic device (FIG. 1), comprising: one or more processors (FIG. 4, “processor 20”); 
Memory (FIG. 4, “data storage”); and 
one or more programs (FIG. 4, “program instructions”), wherein the one or more programs are stored in the memory (FIG. 4, “data storage” and “program instructions”) and configured to be executed by the one or more processors (col. 7, lines 42-44), the one or more programs including instructions for: 
identifying that an electronic device is in a vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); 
in response to the identification, causing the electronic device to operate in a limited input mode (col. 5, lines 2-6, “limiting or disabling one or more functions of the mobile device”); 
receiving input from a user at an application of the electronic device (FIG. 6, “70”, “detect a trigger condition for testing an ability of a user to engage in tactile interaction with the mobile device”); 
determining that the user input corresponds to a first input type (FIG. 6, “74”, “determine whether the user tactilely manipulates the mobile device in accordance with the sequential order..”); 
determining that the first input type does not correspond to the limited input mode (FIG. 6, “76”, “responsive to determining that the user does not tactilely manipulate the mobile device in accordance with the sequential order..).
Hyde does not explicitly disclose prompting the user to provide input of a second input type that corresponds to the limited input mode.
Lavi teaches prompting the user to provide input of a second input type that corresponds to the limited input mode (¶0021, “Microphone 32 provides audio input to the telematics unit to enable the driver or other occupant to provide voice commands and carry out hands-free calling via the wireless carrier system 14”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate promoting the user to provide input according to the second input type as taught by Lavi for the purpose of improving the safety of the driver while using the mobile device when vehicle is in motion. 
Regarding 10, claim 10 is rejected using the same art and rationale used to reject claim 2.
Regarding 11, claim 11 is rejected using the same art and rationale used to reject claim 3.
Regarding 12, claim 12 is rejected using the same art and rationale used to reject claim 4.
Regarding 13, claim 13 is rejected using the same art and rationale used to reject claim 5.
Regarding 15, claim 15 is rejected using the same art and rationale used to reject claim 9.
Regarding 16, claim 16 is rejected using the same art and rationale used to reject claim 2.
Regarding 17, claim 17 is rejected using the same art and rationale used to reject claim 3.
Regarding 18, claim 18 is rejected using the same art and rationale used to reject claim 4 and 5.



Claims 6-8, 14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde (8,893,053) in view of Lavi (2014/0200740) as applied to claim 1 and further in view of Bennett (2013/0322665). 

Regarding claim 6, Hyde does not explicitly disclose receiving input of the second input type from the user; processing the user input; 
presenting, on a display screen of the device, text that represents the user input (FIG. 95, “9530”).
Bennett receiving input of the second input type from the user (FIG. 95, “9505”); 
processing the user input (FIG. 95, “9515”);
presenting, on a display screen of the device, text that represents the user input (FIG. 95, “9530”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding claim 7, Bennett teaches receiving input of the second input type from the user; 
processing the user input; and presenting a result of the processing on the display screen of the device (FIG. 86).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding claim 8, Bennett teaches wherein the input of the second type includes a verbal search request, and wherein the result of the processing includes one or more search results returned based on processing the verbal search request (FIG. 86).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding 14, claim 10 is rejected using the same art and rationale used to reject claim 6.
Regarding 19, claim 19 is rejected using the same art and rationale used to reject claim 7.
Regarding 20, claim 20 is rejected using the same art and rationale used to reject claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (2013/0204495) discloses A system and method for monitoring and regulating a vehicle includes a communications device to provide remote communication with the vehicle, and a vehicle restriction control module for monitoring and regulating at least one vehicle operation parameter (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667